Exhibit 10.19




SECOND AMENDMENT AGREEMENT

This SECOND AMENDMENT AGREEMENT (“this Agreement”), dated as of February 21,
2020 (the “Amendment Date”) to the Amended and Restated Credit Agreement (as
defined below) is entered into by and between Barings BDC Senior Funding I, LLC
a limited liability company organized under the laws of the State of Delaware
(the “Borrower”) and Bank of America, N.A., a national banking association (the
“Bank”) (each a “Party” and, collectively, the “Parties”). Capitalized terms
used herein and not otherwise defined shall have the meanings assigned thereto
in the Amended and Restated Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower and the Bank, as Class A-1 Lender and as Administrative
Agent, entered into that certain credit agreement, dated as of August 3, 2018,
which was amended by a certain amendment agreement dated as of October 3, 2018
and amended and restated in its entirety on December 13, 2018 and amended by a
certain amendment agreement dated March 6, 2019 (the “Credit Agreement” or the
“Amended and Restated Credit Agreement”) by and among the Borrower, the
Administrative Agent and the Bank;
WHEREAS, the Parties wish to amend the Amended and Restated Credit Agreement to
modify the definition of Maturity Date;
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto covenant and agree
as follows:
ARTICLE I
AMENDMENT
SECTION 1.1 Definition of Maturity Date. With the effect from the date hereof,
the definition “Maturity Date” shall be deleted in its entirety and replaced
with the following:
“Maturity Date" means the third anniversary of the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next following Business Day.
SECTION 1.2 Portfolio Criteria. With the effect from the date hereof, Section
2(a) Annex B shall be deleted in its entirety and replace with the following:
a.    The Current Market Value of all Eligible Collateral Assets with respect to
a single obligor may not exceed $8,000,000, except that (A) the Current Market
Value of Eligible Collateral Assets with respect to a single obligor may be up
to $11,000,000 with respect to three individual obligors;
ARTICLE II
REPRESENTATIONS AND WARRANTIES
SECTION 2.1. The Borrower hereby represents and warrants to the Bank, as Class
A-1 Lender and as Administrative Agent that, as of the date first written above,
(i) no Default or Event of Default







--------------------------------------------------------------------------------

Exhibit 10.19




has occurred and is continuing and (ii) the representations and warranties of
the Borrower contained in the Amended and Restated Credit Agreement are true and
correct in all material respects on and as of such day (other than any
representation and warranty that is made as of a specific date).
ARTICLE III
MISCELLANEOUS
SECTION 3.1. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 3.2. Counterparts. The Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other parties hereto. Any counterpart may be executed by
facsimile or other electronic transmission, and such facsimile or other
electronic transmission shall be deemed an original.
SECTION 3.3. Entire Agreement. The only amendments being made to the Amended and
Restated Credit Agreement are those that are set forth in this Agreement; no
other amendments are being made. This Agreement, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, both written
and oral, among the parties hereto with respect to the subject matter of this
Agreement. Neither this Agreement nor any provision hereof is intended to confer
upon any Person other than the parties hereto and the other parties hereto.
SECTION 3.4. Security Interest in Full Force and Effect. The Borrower hereby
acknowledges and agrees that the security interest in the Collateral granted by
it to the Administrative Agent under the Security Agreement is valid and in full
force and effect as of the date hereof.
SECTION 3.5. Ratification. Except as expressly amended and waived hereby, the
Amended and Restated Credit Agreement is in all respects ratified and confirmed
and all the terms, conditions and provisions thereof shall remain in full force
and effect. This Agreement shall form a part of the Amended and Restated Credit
Agreement for all purposes and is therefore a Loan Document.









--------------------------------------------------------------------------------

Exhibit 10.19




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


BANK OF AMERICA, N.A., AS CLASS A-1 LENDER UNDER THE CREDIT AGREEMENT
By:/s/ Bryson Brannon    
Bryson Brannon- Director    
(Print Name and Title)




BARINGS BDC SENIOR FUNDING I, LLC, AS BORROWER UNDER THE CREDIT AGREEMENT


By:/s/ Christopher Cary    
Christopher Cary - Treasurer    
(Print Name and Title)




ACKNOWLEDGED AND AGREED,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT


By:/s/ Bryson Brannon         


Bryson Brannon - Director            
(Print Name and Title)







